United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
HOSPITAL, Bremerton, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1631
Issued: January 9, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 13, 2012 appellant filed a timely appeal from a May 14, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP) which denied her traumatic injury
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant sustained an exacerbation of asthma causally related to a
March 15, 2012 employment incident.

1
2

5 U.S.C. § 8101 et seq.

On appeal, the Board notes that appellant submitted additional medical evidence. Since the Board’s jurisdiction
is limited to evidence that was before OWCP at the time it issued its final decision, the Board may not consider this
evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57 ECAB 126 (2005).

FACTUAL HISTORY
On March 27, 2012 appellant, then a 63-year-old medical support assistant, filed a
traumatic injury claim, alleging that on March 15, 2012 her asthma was exacerbated by painting
in her work area. She stopped work and returned on March 26, 2012. The employing
establishment controverted appellant’s claim alleging that her medical history documented
chronic sinusitis with nasal congestion and cough.
On April 13, 2012 OWCP advised appellant that she had not submitted any evidence to
establish her claim. It requested that she address how the March 15, 2012 incident occurred as
alleged and medical evidence to establish that her asthma resulted from the alleged incident.
In a March 15, 2012 hospital record, Dr. Reid D. Holtzclaw, a Board-certified internist,
stated that appellant was at work when she had an onset of dryness and chest tightness which felt
like typical asthma exacerbation. He related that she had increased stress at work over the past
month and felt that it may have contributed to her exacerbation. Dr. Holtzclaw diagnosed acute
exacerbation of asthma. He indicated that appellant was hospitalized and was unable to return to
work until March 26, 2012.
In a March 16, 2012 report, Dr. David P. Murphy, a Board-certified internist, stated that
appellant was a known severe asthma patient who was admitted to the intensive care unit from
the emergency department due to an asthma exacerbation most likely triggered by a sinus
infection.
In a March 26, 2012 statement, an A.C. Edwards stated that on March 15, 2012 he
noticed appellant coughing with a very red face, hanging her head over her working area desk
and gasping for breath. He brought her to the emergency room.
In an April 2, 2012 statement, appellant noted that she was working in the pediatrics
clinic and painting was being done in an area about 30 feet away from where she worked. She
explained that she had a history of sensitivity to paint and believed that her asthma exacerbation
was triggered by painting. Appellant was treated in the emergency department followed by two
days in the intensive care unit and one week at home for rest and recuperation.
In a decision dated May 14, 2012, OWCP denied appellant’s traumatic injury claim. It
accepted that the March 15, 2012, paint fume exposure, occurred as alleged but denied her claim
finding insufficient medical evidence to establish that her asthma attack was causally related to
the employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence4 including that he or she sustained an injury in the performance of duty and that any

3
4

5 U.S.C. §§ 8101-8193.
J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

2

specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.6
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.7 Second, the employee must submit
evidence, generally only in the form of probative medical evidence, to establish that the
employment incident caused a personal injury.8 An employee may establish that the
employment incident occurred as alleged but fail to show that his or her disability or condition
relates to the employment incident.9
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence providing a diagnosis or opinion as to
causal relationship.10 The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.11 The weight of the
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested and the medical rationale expressed in support of the physician’s
opinion.12
ANALYSIS
OWCP accepted that on March 15, 2012 painting was being done near the area where
appellant worked but denied the claim. The Board finds that appellant did not meet her burden
of proof to establish that she sustained an exacerbation of her asthma in the performance of duty.
Appellant submitted a hospital report by Dr. Holtzclaw, who related that appellant was at
work when she had an onset of dryness and chest tightness which felt like typical asthma
exacerbation. He noted that appellant cited to increased stress at work over the past month and
felt that it may have contributed to her exacerbation. Dr. Holtzclaw diagnosed acute
exacerbation of asthma. While he provided a definitive diagnosis, he did not adequately explain
how her asthma exacerbation was related to the accepted factor of painting in appellant’s work
5

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

7

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

8

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

9

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

10

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

12

James Mack, 43 ECAB 321 (1991).

3

area. The Board notes that OWCP has not accepted that any specific stressful activity occurred
at the employing establishment during the time period in question.
Dr. Murphy reported that appellant’s asthma exacerbation was most likely triggered by a
sinus infection. As previously noted, part of appellant’s burden of proof is to submit evidence,
generally only in the form of probative medical evidence, establishing that the employment
incident caused a personal injury.13 In this case, neither Dr. Holtzclaw nor Dr. Murphy opined
that appellant’s asthma exacerbation resulted from the paint fumes incident. Thus, the Board
finds that she did not meet her burden of proof to establish her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish that her exacerbation of acute asthma
was causally related to the March 15, 2012 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the May 14, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 9, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

Supra note 8.

4

